OPINION
BY THE COURT.
By filing the successive amended petitions, the plaintiff waived any errors in rulings on motions and demurrers to the prior pleadings which the amended petition superseded. That leaves only the ruling on the motion to strike from the third amended petition for consideration on this appeal.
We find that the matter striken was immaterial and superfluous. The court committed no error in ordering it stricken.
Upon failure of the plaintiff-to file a fourth amended petition, omitting the striken allegations, and her disclaimer of any desire to plead further, the court was justified in dismissing the action for failure to prosecute which, in substance, is what the court did.
We find no error and the judgment is affirmed.
HILDEBRANT, P. J., MATTHEWS, J., ROSS, J, concur.